DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. After consideration of the amendments, the claims are now rejected under Jedrzejowicz in view of Le Chevalier. Specifically, Jedrzejowicz discloses using personal information that include user preferences in order to find a service provider. E.g., col 8 lines 1-9. The user preferences include users’ activities. As seen in figure 5A and 6A, there are recommendations (topics of interest) for the user to select to locate a service provider. These selections would be part of the user information being collected. Jedrzejowicz appears to disclose information to the seeker; however, does not appear to specifically disclose match information being provided to the service provider. However, Le Chevalier does disclose this in order for the seeker and provider to arrange a meeting. Therefore, the combination is considered to render the claim features obvious under 35 USC 103. See the 35 USC 103 Rejections section, below for further information.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "determining whether the knowledge provider…;" however, “knowledge provider” is not previously introduced within the claim.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-7 are rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejowicz (U.S. Patent No. 9,342,559 B1, hereinafter referred to as “Jedrzejowicz”) in view of Le Chevalier et al. (U.S. Publication No. 2015/0302352 A1, hereinafter referred to as “Le Chevalier”).
Regarding claim 1, Jedrzejowicz discloses a system comprising: a database system implemented using a server system including at least one processor, the database system configurable to cause: (system)(e.g., figures 2, 5A and 7 and col 24 lines 21-25)
obtaining, from a client device associated with a knowledge consumer, a selection of a topic of interest of the knowledge consumer from a plurality of topics; (user can select topic of interest within recommendations box – user can explicitly specify intent – topic of interest – “education, home improvement, cars & motorcycles” etc. )(e.g., figure 5A and 6A col 9 lines 47-54)
updating a user profile corresponding to the knowledge consumer such that the user profile indicates the topic of interest of the knowledge consumer; (personal information about the users is collected – user’s preference data, information about a user’s social network, social actions or activities are also collected)(e.g., col 8 lines 1-6)
obtaining, via one or more a plurality of application program interfaces (APIs) (APIs)(e.g., figures 5A-5E and 6A-6D) content from one or more computing platforms; (content is obtained via an API from a computing platform)(e.g., figures 3A-3C and 4A-4B and col 12 lines 32-55) 
determining whether the knowledge provider qualifies as an expert corresponding to the topic of interest based on analysis of the obtained content; (levels of expertise are determined based on analysis of obtained content)(e.g., col 11 lines 50-56 and col 15 lines 60-64) 
matching the knowledge provider with the knowledge consumer based, at least in part, on the user profile; and (knowledge provider is matched with knowledge consumer based at least on the user profile)(e.g., figures 5B and 5C and col 16 lines 21-29 and col 22 lines 40-43) 
Jedrzejowicz, alone, does not appear to specifically disclose communicating information about the match to the knowledge consumer and knowledge provider.
On the other hand, Jedrzejowicz in view of Le Chevalier, which relates to a knowledge proximity detector (title) does disclose communicating information about the match to the knowledge consumer and knowledge provider. (information is provided in the display of interactive session)(Jedrzejowicz: e.g., col 17 lines 35-45) (both seeker and provider are notified that includes information of the match)(Le Chevalier: e.g., paragraph [0096])
Jedrzejowicz discloses automatic matching of users and service providers. In Jedrzejowicz, users can find help and select topics for recommendation (e.g., figure 5A and 6A). 

Regarding claim 2, Jedrzejowicz in view of Le Chevalier discloses the system of claim 1. Jedrzejowicz further discloses the database system further configurable to cause: identifying the computing platforms based, at least in part, on the topic of interest of the knowledge consumer. (computing platforms or information suggested in based on user’s personal information – information is used to control whether and/or how to receive content from the content server that may be more relevant to the user)(e.g., col 8 lines 1-9)

Regarding claim 5, Jedrzejowicz in view of Le Chevalier discloses the system of claim 1. Le Chevalier further discloses the database system further configurable to cause utilizing the APIs to search the computing platforms for information corresponding to the topic of interest of the knowledge consumer and corresponding to one or more potential knowledge providers; (the APIs are used to search the computing platforms for information corresponding 
analyzing results from utilizing the APIs to search the computing platforms, wherein analyzing is performed based, at least in part, on one or more criteria related to the topic of interest; (criteria related to home improvement – plumbers or other professionals) (e.g., figures 5B and 5C and col 16 lines 21-29 and col 22 lines 40-43)
generating a ranking of the one or more potential knowledge providers based on results from the analysis; and (knowledge providers are ranked based on results of the analysis)(e.g., figures 4A, 4B, 5B and 5C and col 5 line 65 – col 6 line 3, col 6 lines 5-20, col 16 lines 21-29 and col 22 lines 40-43)
selecting the knowledge provider based on the ranking. (knowledge provider is selected based on the ranking)(e.g., figures 4A and 4B and col 17 lines 50-54).

Regarding claim 6, Jedrzejowicz in view of Le Chevalier discloses the system of claim 1. Jedrzejowicz and Le Chevalier further disclose the database system further configurable to cause: matching the knowledge provider with the knowledge consumer utilizing geographical locations corresponding to the knowledge provider and the knowledge consumer. (Jedrzejowicz: e.g., col 16 lines 55-63)(Le Chevalier: e.g., paragraphs [0065], [0070] and [0074]).

a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: (e.g., col 24 lines 45-47
obtain, from a client device associated with a knowledge consumer, a selection of a topic of interest of the knowledge consumer from a plurality of topics; (user can select topic of interest within recommendations box – user can explicitly specify intent – topic of interest – “education, home improvement, cars & motorcycles” etc. )(e.g., figure 5A and 6A col 9 lines 47-54)
update a user profile corresponding to the knowledge consumer such that the user profile indicates the topic of interest of the knowledge consumer; (personal information about the users is collected – user’s preference data, information about a user’s social network, social actions or activities are also collected)(e.g., col 8 lines 1-6)
obtain, via one or more application program interfaces (APIs), (APIs)(e.g., figures 5A-5E and 6A-6D) content from one or more computing platforms; (content is obtained via an API from a computing platform)(e.g., figures 3A-3C and 4A-4B and col 12 lines 32-55)
determine whether a knowledge provider qualifies as an expert corresponding to the topic of interest based on analysis of the obtained content, (levels of expertise are determined based on analysis of obtained content)(e.g., col 11 lines 50-56 and col 15 lines 60-64)
match the knowledge provider with the knowledge consumer based, at least in part, on the user profile; and (knowledge provider is matched with knowledge consumer based at least on the user profile)(e.g., figures 5B and 5C and col 16 lines 21-29 and col 22 lines 40-43) 
Jedrzejowicz, alone, does not appear to specifically disclose communicate information about the match to the knowledge consumer and knowledge provider.  
 communicate information about the match to the knowledge consumer and knowledge provider.  (information is provided in the display of interactive session)(Jedrzejowicz: e.g., col 17 lines 35-45) (both seeker and provider are notified that includes information of the match)(Le Chevalier: e.g., paragraph [0096])
It would have been obvious to combine Le Chevalier with Jedrzejowicz for the reasons set forth in claim 1, above.
Claims 9, 12 and 13 have substantially similar limitations as claims 2, 5 and 6, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 15, Jedrzejowicz discloses a method comprising: (method)(e.g., abstract and col 4 lines 53-56)
obtaining, from a client device associated with a knowledge consumer, a selection of a topic of interest of the knowledge consumer from a plurality of topics; (user can select topic of interest within recommendations box – user can explicitly specify intent – topic of interest – “education, home improvement, cars & motorcycles” etc. )(e.g., figure 5A and 6A col 9 lines 47-54)
updating a user profile corresponding to the knowledge consumer such that the user profile indicates the topic of interest of the knowledge consumer; 
Attorney Docket No: SFDCP6558 Application No.: 15/885,619obtaining, via one or more application program interfaces (APIs), (APIs)(e.g., figures 5A-5E and 6A-6D) content from one or more computing platforms (content is obtained via an API from a computing platform)(e.g., figures 3A-3C and 4A-4B and col 12 lines 32-55)
determining whether a knowledge provider qualifies as an expert corresponding to the topic of interest based on analysis of the obtained content, (levels of expertise are determined based on analysis of obtained content)(e.g., col 11 lines 50-56 and col 15 lines 60-64)
matching the knowledge provider with the knowledge consumer based, at least in part, on the user profile; and (knowledge provider is matched with knowledge consumer based at least on the user profile)(e.g., figures 5B and 5C and col 16 lines 21-29 and col 22 lines 40-43)
Jedrzejowicz, alone, does not appear to specifically disclose communicating information about the match to the knowledge consumer and at least one knowledge provider.
On the other hand, Jedrzejowicz in view of Le Chevalier, which relates to a knowledge proximity detector (title) does disclose communicating information about the match to the knowledge consumer and at least one knowledge provider. (information is provided in the display of interactive session)(Jedrzejowicz: e.g., col 17 lines 35-45) (both seeker and provider are notified that includes information of the match)(Le Chevalier: e.g., paragraph [0096])
It would have been obvious to combine Le Chevalier with Jedrzejowicz for the reasons set forth in claim 1, above.
Claims 16, 19 and 20 have substantially similar limitations as claims 2, 5 and 6, respectively; therefore, they are rejected under the same subject matter.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejowicz in view of Le Chevalier and in further view of Ambrosino (U.S. Publication No. 2014/0379822 A1, hereinafter referred to as “Ambrosino”)
Regarding claim 4, Jedrzejowicz in view of Le Chevalier discloses the system of claim 1. However, neither reference appears to specifically disclose the database system further configurable to cause: matching the knowledge provider with the knowledge consumer utilizing calendars corresponding to the knowledge provider and the knowledge consumer.
On the other hand, Ambrosino, which relates to automatic appointment offer and creation between parties (title), does disclose the database system further configurable to cause: matching the knowledge provider with the knowledge consumer utilizing calendars corresponding to the knowledge provider and the knowledge consumer. (meetings between users is provided. A server receives data that includes geographic location on future dates of a plurality of users, calendar information of the plurality of users and interest of the plurality of users. Data is analyzed and based on the calendar data, an appointment offer is sent for a meeting during a period of time when the at least two users are available.)(e.g., abstract and paragraphs [0028] and [0030]).
It would have been obvious to combine Le Chevalier with Jedrzejowicz for the reasons set forth in claim 1, above. Le Chevalier discloses that users can indicate time window of availability. However, Ambrosino provides an enhancement that users’ calendars are utilized in order to determine users’ availability and location. Based on the future location and available time in the users’ calendars, a meeting can automatically be suggested. This is an enhanced way of setting open time to the device of Le Chevalier and provides users with the ability to effectively request data without setting specific times, because the information is automatically extracted from the user’s calendar. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the extraction of time from users’ calendars as disclosed in Ambrosino to the Jedrzejowicz- Le Chevalier combination to enhance the manner of suggesting meeting times.
Claims 11 and 18 have substantially similar limitations as claim 4; therefore, they are rejected under the same subject matter.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejowicz in view of Le Chevalier and in further view of Keller (U.S. Publication No. 2017/0032329 A1, hereinafter referred to as “Keller”).
Regarding claim 7, Jedrzejowicz in view of Le Chevalier discloses the system of claim 6. However, neither reference appears to specifically disclose wherein one or more of the geographical locations are presented on a map via the client device.
On the other hand, Keller, which relates to methods and systems for booking and managing personal service appointments (title), does disclose wherein one or more of the geographical locations are presented on a map via the client device. (GUI displays a map that provides a visual indication of the location of the service providers listed in the location-based search results.)(e.g., figures 4, 7 and 10 and paragraph [0086]).
It would have been obvious to combine Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above. Le Chevalier and Jedrzejowicz discloses a seeker-provider system that allows providers and seekers to be matched based on a geographic location. E.g., Jedrzejowicz: col 16 lines 55-63; Le Chevalier: paragraph [0065]. It is also known for provider search systems to include map features to direct users to meet in person with the particular service provider. Keller provides a GUI display to locate the particular provider that enables users with the ability to help choose the provider based on physical location and proximity displayed on a map. Therefore, it would have been obvious to combine the GUI display as disclosed in Keller to the Jedrzejowicz-Le Chevalier combination to help guide the user by the information including a map display.
Claims 14 and 21 have substantially similar limitations as claim 7; therefore, they are rejected under the same subject matter.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejowicz in view of Le Chevalier and in further view of Bird et al. (U.S. Publication No. 2007/0156469 A1, hereinafter referred to as “Bird”).
Regarding claim 22, Jedrzejowicz in view of Le Chevalier discloses the system of claim 1. However, neither reference appears to specifically disclose the database system further configurable to cause: processing a selection of the user profile from two or more user profiles associated with the knowledge consumer.
On the other hand, Bird, which relates to an airline management system generating routings based on stored customer preference data (title), does disclose the database system further configurable to cause: processing a selection of the user profile from two or more user profiles associated with the knowledge consumer. (user may have a different set of preferences for a business profile, a personal profile, an international profile, a domestic profile, or one or more trip specific profiles – search is tailored based on multiple profiles)(e.g., figure 3 paragraph [0032]).
It would have been obvious to combine Le Chevalier with Jedrzejowicz for the reasons set forth in claim 1, above. Jedrzejowicz and Le Chevalier disclose a search system to find providers. However, neither system discloses a user having multiple profiles. On the other hand, Bird provides that it is known for search systems to allow users to have multiple profiles. This enhances the experience by allowing users to receive results tailored to their different profiles. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the multiple profiles to generate results as disclosed in Bird to 
Claims 23 and 24 have substantially similar limitations as claim 22; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165